


--------------------------------------------------------------------------------

Exhibit 10.1
MINING LEASE
WITH OPTION TO PURCHASE


THIS MINING LEASE WITH OPTION TO PURCHASE (hereinafter “Agreement”) is entered
into and made effective as of April 1, 2011 (“Effective Date”), by and between
La Cuesta International, Inc. (“LCI”), an Arizona corporation having its
principal place of business at 3349 S. Stallion Drive, Kingman, Arizona, 86401
and International Star, Inc. (“ISI”), a Nevada corporation having its principal
place of business at 1818 Marshall Street, Shreveport, Louisiana, 71101.


RECITALS


WHEREAS, LCI is the owner of five (5) unpatented lode mining claims (hereinafter
referred to as the “Mining Property”) located in Mohave County, Arizona, Section
29, Township 27 North, Range 27 West, G. and S.R.M., which are more fully
described below:


Claim Name
County Book & Page
BLM AMC Nos.
LCI-1
3003/463-464
349367
LCI-2
3003/465-466
349368
LCI-3
3003/467-468
349369
LCI-4
3003/469-470
349370
LCI-7
3003/475-476
349373



WHEREAS, LCI owns all right, title and interest in and to the Mining Property;


WHEREAS, LCI desires to grant to ISI and ISI desires to acquire from LCI, the
exclusive right, at the option of ISI, to lease, explore and evaluate the Mining
Property and, at the election of ISI, to develop and mine the Mining Property,
and


WHEREASE, LCI desires to grant to ISI, and ISI desires to acquire from LCI, the
exclusive right, at the option of ISI, to purchase the entire right, title and
interest of LCI in the Mining Property.


AGREEMENT


NOW THEREFORE, in consideration of the sum of Ten Dollars (US $10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


 
1.
Lease and Term.  (a) LCI leases to ISI all of its undivided interest in the
Mining Property, together with all (i) tailings, dumps and mine wastes on such
property, (ii) surface rights, easements and rights of way incident or
appurtenant to such property, (iii) mining, mineral and water rights incident or
appurtenant to such property, including extralateral rights, and (iv)
improvements, fixtures, personal property, mining machinery and tools on such
property that are or may be useful or convenient for mining, milling and
beneficiation of ores and minerals and related uses.


Page 1 of 12
 
 

--------------------------------------------------------------------------------

 



(b) The primary term of this Agreement is ten (10) years, unless ISI elects to
purchase LCI's interest as provided in Section 4, or unless this Agreement is
sooner surrendered or terminated as herein provided, or for so long thereafter
as any minerals are produced and sold in commercial quantities, or for so long
as ISI continues to pay the rental payments as described in Section 2(a).


 
2.
Rentals.  (a) ISI shall Pay LCI the following “Rental Payments” in accordance
with the time schedule and dollar amounts set forth below:



Upon signing this Agreement
$5,000.00
On or before October 1, 2011
$5,000.00
On or before April 1, 2012
$7,500.00
On or before October 1, 2012
$7,500.00
On or before April 1, 2013
$10,000.00
Every 6 months after April 1, 2013
$10,000.00



 
3.
Royalty.  (a) Upon commencement of commercial production and during each
calendar quarter in which ISI produces and sells Ores and Minerals (as defined
below) in commercial quantities, ISI shall pay LCI a production royalty of Two
Percent (2%) of the Net Smelter Returns for all ores and minerals mined or
otherwise recovered from the Mining Property and thereafter sold by or for the
account of ISI before or after processing, smelting or refining (“Ores and
Minerals”), or Ten Thousand Dollars ($10,000.00) every three (3) months,
whichever is greater.



(b) “Net Smelter Returns” means amounts actually received by ISI from any mint,
smelter, refinery or other purchaser from the sale of Ores and Minerals less the
following charges to the extent that they were not deducted by the purchaser in
computing payment to ISI:


(i) smelting and refining charges; penalties; smelter assay costs and umpire
assay costs; costs of loading, freight and handling of ores, metals, ore
concentrates from the Mining Property to any mint, smelter, refinery or other
purchase; marketing costs; insurance on all such ores, metals or concentrates;
customs duties; severance, royalties, ad valorem or mineral taxes or the like,
and export and import taxes or tariffs payable in respect of said ores, metal or
concentrates.


(c) Royalties shall be paid on or before the 45th day after the last day of each
ISI fiscal quarter in which ISI receives payment for sale of Ores and Minerals.
Each such payment shall be provisional and subject to adjustment as of the end
of each ISI fiscal year.

Page 2 of 12
 
 

--------------------------------------------------------------------------------

 



(d) Within thirty (30) days after the end of each calendar quarter in which
proceeds from the sales of Ores and Minerals derived from the Mining Property
are received, ISI shall deliver to LCI an unaudited statement of royalties paid
LCI during the calendar quarter and the calculation thereof.  Within sixty (60)
days after the end of each fiscal year, ISI shall deliver to LCI an unaudited
statement of royalties paid LCI during the fiscal year and the calculation
thereof.  All yearly statements shall be deemed true and correct sixty (60) days
after presentation, unless within that period LCI delivers notice to ISI
specifying with particularity the grounds for each exception.  LCI shall be
entitled at LCI’s expense to an annual independent audit of the statement by a
certified public accountant of recognized standing acceptable to ISI, but only
if LCI delivers a demand for audit to ISI within sixty (60) days after
presentation of the related fiscal statement.


(e)  In any event, once ISI pays to LCI the total amount of $2,000,000.00
dollars (two million dollars) currency of the United States of America, in the
form of Rental Payments and Royalty payments combined, it shall have no
obligation to make any additional payment in favor of LCI under Section 2 or
this Section 3.  In such event, this Agreement will terminate and LCI shall
deliver to ISI a deed for the Mining Property in the form described in Section
4(b) below.



 
4. 
Option to Early Purchase.  (a) LCI grants to ISI, its successors or assigns, the
option (the “Option”) to purchase One Hundred Percent (100%) of LCI’s right,
title and interest to the Mining Property, including the future obligations to
all Rental Payments and Royalties, for Two Hundred Thousand Dollars
($200,000.00) (the “Total Purchase Price”).  The Option must be exercised by ISI
or its successors or assigns, at its sole option, on or before noon, Mountain
Time, April 1, 2013.  All Rental Payments made by ISI to LCI during the
purchase-option period (April 1, 2011 to April 1, 2013), in accordance to the
schedule set forth above in Section 2(a), shall apply to the Total Purchase
Price.  The net of the Total Purchase Price minus all such Rental Payments is
hereinafter referred to as the “Net Purchase Price.”



(b) If ISI gives timely notice of its exercise of the Option in accordance with
Section 4(a) above, a closing will be held within thirty (30) days after the
date of exercise at a location to be agreed upon by the parties or, absent
agreement, by the simultaneous exchange of documents and money through an
escrow.  At the closing, ISI will pay to LCI the Net Purchase Price by cashier’s
check or wire transfer and LCI will deliver to ISI a deed in which LCI will
represent that the Mining Property is free and clear of all title defects, liens
and encumbrances arising by, through or under LCI and this Agreement will
terminate.



 
5. 
Exclusive Possession.  ISI shall have exclusive possession and quiet enjoyment
of the Mining Property while this Agreement is in effect.


Page 3 of 12
 
 

--------------------------------------------------------------------------------

 




 
6. 
Title.  (a) LCI represents that LCI is in exclusive possession of and owns the
Mining Property.



 
(b) LCI warrants that the Mining Property is free and clear of all liens and
encumbrances created, suffered or allowed by LCI, including any lease, right or
license, except taxes not yet due and payable.  LCI warrants that the Mining
Property was located using good industry practice and that all filings and
recordings necessary to establish title have been timely made and that all
annual assessment work or claim maintenance fees necessary to keep the Mining
Property in good standing has been timely performed or paid and all annual
filings and recordings have been timely made. LCI, at LCI’s expense, shall at
ISI’s request take all action necessary to cure any defect in or remove any
cloud on title to the Mining Property, including participation in judicial
proceedings and recordation of any unrecorded documents.  If after notice or
demand LCI fails to do so, ISI may take curative action in LCI’s name and deduct
its reasonable costs and expenses, including attorney’s fees, from amounts
otherwise due LCI.



 
(c) LCI shall not create, suffer or allow any such liens or encumbrances on the
Mining Property unless expressly subordinated to ISI’s rights hereunder.  ISI,
at its option, may discharge any lien or encumbrance on the Mining Property or
any interest therein, acquire all the rights of the holder thereof and any
amounts so paid may be deducted by ISI from any amounts otherwise due LCI.



 
(d) LCI shall provide ISI with all data and information related to title to the
Mining Property and copies of all unrecorded documents related thereto in LCI’s
possession or control.



 
(e) Neither ISI’s execution of this Agreement, nor ISI’s failure to disapprove
LCI’s title, shall constitute an admission of or estoppel as to the validity of
LCI’s title.



 
(f)  The warranties given by LCI in this Section 6 shall survive termination of
this Agreement.



 
7.
Lesser Interest; Adverse Claims.  (a) If LCI should own less than the entire
ownership interest in the Mining Property (even if a lesser interest is referred
to herein), all production royalties and rentals payable to LCI shall be paid
only in proportion to LCI’s actual ownership.  If the Mining Property or any
part thereof should be subject to any royalty or interest in production other
than those expressly reserved to LCI herein, ISI may deduct all costs and
expenses it incurs by reason of such royalty or interest from amounts otherwise
due LCI.


Page 4 of 12
 
 

--------------------------------------------------------------------------------

 



(b) ISI shall have no obligation to LCI to protect or defend the title to the
Mining Property if any third person asserts any claim to the Mining Property for
any reason except ISI’s failure to perform obligations expressly required by
this Agreement.


(c) If any third person asserts any claim to the Mining Property, to any royalty
or interest in production or to any amounts payable by ISI, ISI may deposit any
amounts otherwise due LCI in escrow until the dispute is finally resolved.  ISI
may deduct all costs and expenses, including attorney’s fees and court costs, it
incurs by reason of such claim from all amounts otherwise due LCI.



 
8. 
Operation Rights.  (a) LCI grants ISI unrestricted access to the Mining Property
and the exclusive rights:



(i) to explore, develop and mine, and to extract, remove, store and dispose of
any and all ores, minerals, air, water, waste and other materials from the
Mining Property by means of underground or surface mining operations or workings
in or on the Mining Property or other property and to deposit on the Mining
Property all such materials whether from the Mining Property or other property;


(ii) to carry on crushing, screening, milling, treatment, processing,
beneficiating, smelting and refining operations on or in the Mining Property or
other property with respect to ores, minerals and other materials from the
Mining Property or other property, including existing tailings, wastes and
dumps;


(iii) to use any part of the Mining Property for stockpiles, tailings, waste
dumps and leach pads and for any other purpose incident to mining, milling,
processing and other operations on the Mining Property or other property;


(iv) to erect or construct, use and maintain on the Mining Property such roads,
impoundments, pipelines, power lines, facilities, buildings, structures,
machinery and equipment as ISI may require for the conduct of its operations on
the Mining Property or other property;


(v) to continue to keep this Agreement in effect and use the Mining Property for
mining, milling, treatment, processing, beneficiation, smelting, refining or
storage of ores, minerals and other materials from other property with such use
constituting the conduct of development and mining operations for purposes of
Section 1(c)(ii); and


(vi) to stockpile, inventory or sell or otherwise dispose of ores, minerals and
other materials in such forms, at such times and on such terms as ISI alone may
determine.

Page 5 of 12
 
 

--------------------------------------------------------------------------------

 



(b) ISI shall conduct its operations in a good and workmanlike manner in
substantial compliance with the generally accepted understanding of applicable
laws and regulations as from time to time existing in the mining industry and in
conformity with Federal, State and County statutes.  ISI shall make all mining
claim maintenance fee payments required by Federal law so long as this Agreement
remains in effect.



 
9. 
Commingling.  ISI may commingle ores and minerals from the Mining Property with
other ores and minerals.  Before commingling, ISI shall weigh (or calculate by
volume), sample and assay such ores and minerals in accordance with sound mining
and metallurgical practices for moisture and payable content.  ISI shall keep
records of such determination for one year after the end of the ISI fiscal year
in which such determinations are made.




 
10. 
Indemnity; Limitations of Liability.  (a) ISI shall keep the Mining Property
free of liens for labor performed and materials furnished for ISI.  ISI shall
hold LCI harmless from all liability to third persons caused by ISI’s operations
on the Mining Property, which result in injury to or death of persons or
livestock or damage to personal property, or liability for violation of
applicable laws or regulations.



(b) In no event shall ISI’s liability for damage or economic loss to LCI’s
interest in the Mining Property, whether resulting from ISI’s negligence or
otherwise, exceed 150% of the fair market value of the affected property (not
including its value for mining or related purposes).


(c) Within a reasonable time after termination of this Agreement, ISI shall
begin and diligently pursue to completion any reclamation then required by
applicable laws, regulations and permits by reason of ISI’s operations on LCI’s
real property.  ISI’s liability with respect to disturbance of LCI’s property
shall be limited to compliance with such laws, regulations and permits.


(d) The payments as expressly required by this Agreement are in lieu of any
obligation of ISI, express or implied, to explore, develop or mine the Mining
Property or to make any other efforts or expenditures in connection therewith.


(e) The obligations and limitations of liability in this Section shall survive
termination of this Agreement.



 
11. 
Taxes.  ISI shall pay all taxes and fees necessary to keep the Mining Property
in good standing.  In addition, ISI shall pay all taxes on ISI’s operations and
on all personal property and fixtures placed on the Mining Property by ISI.  All
taxes shall be paid before delinquent, but neither party shall be under any
obligation to pay any tax while contesting it in good faith.


Page 6 of 12
 
 

--------------------------------------------------------------------------------

 




 
12. 
Inspection.  At reasonable times and with reasonable advance notice to ISI, LCI
may at LCI’s risk and expense (i) enter the Mining Property to make reasonable
inspections of ISI’s operations and (ii) inspect records necessary to
substantiate ISI’s performance of its obligations under this Agreement.  ISI
shall have no obligation to disclose to LCI any interpretive data or exploration
concepts prepared or developed by ISI.  LCI shall indemnify ISI against any
loss, damage, claim or demand against ISI arising out of such inspections.  All
information provided to or obtained by LCI in such inspections shall be held in
strict confidence and use solely for the purpose of verifying ISI’s compliance
with this Agreement.




 
13. 
Avoidance of Forfeiture.  (a) Default by ISI in performance of any obligation
arising hereunder shall not work a forfeiture or termination of this Agreement,
nor cause a forfeiture, termination or reversion of the estate created hereby.



(b) If ISI commits a default, LCI shall give ISI notice specifying the default
with particularity.  LCI’s sole remedy shall be recovery of actual compensatory
damages plus interest at the judgment rate from the date ISI receives notice of
default.  If ISI, within thirty (30) days after the notice of default is
received, initiates and diligently pursues to completion efforts to cure the
default, no damages shall be awarded to LCI. If ISI by notice to LCI disputes
the existence of the default, the matter will be submitted to arbitration
according to Section 21 below and if the existence of the default is finally
determined to be true in such arbitration, no interest shall accrue if ISI,
within thirty (30) days after the default is finally determined, initiates and
diligently pursues to completion efforts to cure the default.



 
14. 
Termination; Surrender.  (a) ISI may terminate this Agreement at any time
effective on giving LCI a thirty (30) day written notice of termination and by
thereafter delivering to LCI a written instrument of termination in recordable
form.  ISI may also terminate this Agreement by exercising the option granted in
Section 4.

 
(b) ISI may surrender any portion of the Mining Property at any time by giving
LCI notice of surrender in recordable form.  Acreage so surrendered shall
thereafter be excluded from the Mining Property for all purposes of this
Agreement.  The rights of Rental Payments and Royalty provisions under Sections
2 and 3 above shall not be adjusted even if a portion of the land covered by
this lease is surrendered by ISI.


(c) Upon termination or surrender, all rights and obligations of the parties
with respect to the affected acreage shall terminate, except for (i) ISI’s
obligation to pay royalties for Ores and Minerals previously mined or otherwise
removed and sold and (ii) any rights or obligations which expressly survive
termination, including reclamation.

Page 7 of 12
 
 
 

--------------------------------------------------------------------------------

 




 
15. 
Additional and After-Acquire Rights.  If LCI acquires any right or interest in
the Mining Property or within the boundaries of the Mining Property while this
Agreement is in effect, (i) LCI shall promptly notify ISI, (ii) such right or
interest shall automatically become part of the Mining Property for all purposes
of this Agreement and (iii) LCI shall sign, acknowledge and deliver to ISI an
amendment to this Agreement and to any short form of this Agreement so as to
include such right or interest as part of the Mining Property.




 
16. 
Removal of Property.  ISI shall have the right, but not the obligation, to
remove, at any time or times within one year after termination of this
Agreement, from the LCI’s real property, all fixtures and personal property,
including ores, minerals, tailings, dumps and wastes, and improvements which ISI
has erected or placed thereon, except mine supports in place.  LCI shall not be
responsible for any such property of ISI.  ISI may post watchmen on the Mining
Property during such period.




 
17.
Data.  (a) Upon execution of this Agreement, LCI shall make available to ISI for
copying and general use all hydrological, geological, geophysical and
engineering data and maps, logs of drill holes, cuttings and cores, gamma and
other logging results, assay, sampling and similar data concerning the Mining
Property in LCI’s possession or control.  LCI shall have no liability for any
use of or reliance thereon by ISI.



(b) Upon request by LCI made within sixty (60) days after termination of this
Agreement, unless this Agreement is terminated by the exercise of the Option as
provided in Section 4, ISI shall deliver to LCI a copy or summary of all surface
and drill hole assay results, soil and rock location maps, geologic maps and
reports, geophysical surveys and reports, drill hole location maps, cross
sections, and drill hole logs which ISI has obtained or prepared as a result of
work on the Mining Property under this Agreement.  ISI shall have no liability
for any use of or reliance thereon by LCI.



 
18. 
Method and Manner of Payment.  Except as provided in Section 4(b) above, any
payments required to be made by ISI to LCI hereunder may be made in cash, check
or wire transfer, in the sole discretion of ISI, and may be personally delivered
or deposited in the mail, postage pre-paid and registered or certified, with
Return Receipt Requested and addressed to LCI at the address specified in
Section 21, below.  Such personal delivery or deposit in the mail shall be
deemed timely payment thereof.  Upon making payment to LCI, ISI shall be
relieved of any responsibility of the distribution of such payment by LCI, and
any of its successors or assigns.




Page 8 of 12
 
 

--------------------------------------------------------------------------------

 


 
19. 
Rights-of-Way.  While this Agreement is in effect and, if ISI purchases the
Mining Property by exercising the option granted in Section 4, for so long as
ISI maintains the Mining Property, ISI shall have non-exclusive rights-of-way
upon, over, into and through the Mining Property and other property now or
hereafter owned, leased or otherwise controlled by LCI (or any of them) within
one mile of the Mining Property to construct, improve and maintain such pipe
lines, communication lines, electrical power or transmission lines, roads,
railroads, tramways, flumes, tunnels, drifts and other facilities as may be
necessary or convenient for ISI’s operations under this Agreement or subsequent
to the termination of this Agreement.  However, all potential rights of ways are
subject to ISI’s adherence and conformity to any and all Federal, State and
County regulations and codes.




 
20. 
Force Majeure.  (a) If ISI shall be prevented by Force Majeure from timely
performance of any obligations arising under this Agreement other than payment
of money, the failure shall be excused and the period for performance shall be
extended for a period equal to the duration of Force Majeure.  ISI shall
promptly give LCI notice of commencement and termination of Force Majeure.  ISI
shall use reasonable diligence to remove Force Majeure but shall not be required
against its will to institute legal proceedings, adjust any labor dispute or
challenge the validity of any law, regulation, action or inaction of government.



(b) “Force Majeure” includes any cause beyond ISI’s reasonable control, whether
or not foreseeable, including but not limited to:  law, regulation, action or
inaction of government; inability to obtain on terms acceptable to ISI any
public or private license, permit or authorization which may be required for
operations in connection with the Mining Property or other property, including
removal and disposal of waters, wastes and tailings and reclamation; market and
other conditions rendering the prospects for exploitation of the Mining Property
unprofitable or uneconomic; mining casualty; damage to or destruction of mine or
mill plant or facility; fire; explosion; inclement weather; flood; civil
commotion; labor dispute; inability to obtain workmen or material; delay in
transportation; and acts of God.



 
21. 
Arbitration.  Any dispute arising out of or related to the negotiation,
existence, performance, breach or termination of this Agreement shall be finally
determined by arbitration under the then Commercial Arbitration Rules of the
American Arbitration Association.  The exclusive place of arbitration shall be
Phoenix, Arizona.  The arbitrators shall issue their award within ninety (90)
days after submission of the dispute to arbitration.  Costs of arbitration shall
be borne equally.  Judgment on any award may be entered in any court having
jurisdiction over the person or property of the party against whom the award is
entered.




Page 9 of 12
 
 

--------------------------------------------------------------------------------

 


 
22. 
Notices.  All notices and other communications to either party shall be in
writing and delivered personally or sent by prepaid mail, scanned image,
facsimile or other means providing for receipt of the communication in written
form.  All notices of default or arbitration and demands for performance or
assurance shall be sent by certified or registered mail, return receipt
requested.  Any notice of termination shall be effective if given orally to
Lessor and promptly confirmed by ISI in writing.  Notices sent by ordinary mail
shall be effective five days after the date of actual delivery.  Notices sent by
certified or registered mail shall be effective on the next business day after
the date of actual delivery.  Until a change of address is so given, in writing,
notices shall be addressed to ISI and LCI, respectively:




 
LCI:
 
Frank L. Hillemeyer, Vice President
 
La Cuesta International, Inc.
 
3349 S. Stallion Drive
 
Kingman, AZ 86401
     
ISI:
 
Jacqulyn B. Wine, Secretary
 
International Star, Inc.
 
1818 Marshall Street
 
Shreveport, LA  71101



Notices so sent or delivered to LCI shall be as effective as if given to each of
the persons named as LCI.



 
23. 
Counterparts.  This Agreement may be executed in more than one counterpart.  If
less than all of the persons named as LCI sign this Agreement or such other
agreement, it shall nevertheless bind each signatory.




 
24. 
Short Form.  ISI and LCI may sign and acknowledge a short form of this Agreement
to give notice hereof to third persons.  ISI may record the short form or this
Agreement, or both.  ISI may disclose the terms of this Agreement, including
filing a copy of this Agreement or the short form, or both, with the Securities
and Exchange Commission, as required by the rules and regulations under the
Securities Exchange Act of 1934.




 
25. 
Transfer.  Except as otherwise expressly provided in this Agreement, any party
may from time to time transfer interests in this Agreement or in the Mining
Property.  The transferor shall give, as soon as reasonably practical, notice
thereof to the other party, including the names and addresses of the
transferees, a copy of the document of transfer and the recording data for any
document relating to the transfer.




 
26. 
Entire Agreement; Interpretation.  This Agreement contains the entire agreement
of the parties.  There are no other conditions, agreements, representations,
warranties or understandings, express or implied.  The division of this
Agreement into sections and the use of captions are solely for convenience of
reference and shall not be used in its interpretation.


Page 10 of 12
 
 

--------------------------------------------------------------------------------

 




 
27. 
Effect.  (a) All covenants, conditions and terms of this Agreement shall be of
benefit to, and shall run with, the Mining Property and shall bind and inure to
the benefit of the parties and their respective successors and assigns.



(b) This Agreement has been negotiated between the parties at arm’s length.  The
sole relationship between the parties is that of optionee/optionor.  Nothing in
this Agreement shall be construed to create between the parties, expressly or by
implication, any partnership, joint enterprise, relationship of trust and
confidence or other special relationship, or any relationship of master and
servant or principal and agent, or the like.


(c) The implied obligations of good faith and fair dealing shall not be applied
or construed so as to prevent any party from claiming or enforcing any right,
benefit, remedy, excuse or limitation of liability provided by this Agreement.



 
28.
Enurement:  This Agreement shall enure to the benefit of and be binding on the
parties and their respective executors, heirs, administrators, successors and
permitted assigns.



IN WITNESS WHEREOF the parties have signed and sealed this Agreement as of the
date first above written.




LCI:
ISI:
La Cuesta International, Inc.
International Star, Inc.
               
By   /s/ Frank L. Hillemeyer                         
By   /s/ Sterling Redfern                         
Frank L. Hillemeyer
Sterling Redfern
Vice President
President


















Page 11 of 12
 
 

--------------------------------------------------------------------------------

 





STATE OF LOUISIANA                    )
)ss.
PARRISH OF CADDO                        )


On April 6, 2011, before me, a duly commissioned Notary Public for said state,
duly commissioned and sworn, personally appeared Sterling Redfern, proved to me
on the basis of satisfactory evidence to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same.
Attached to Mining Lease with option to purchase.




IN WITNESS WHEREOF, I have set my hand and affixed my official seal the day and
year in this certificate first above written.





 
/s/ Tonie Rodriguez   ID#84521
 
Tonie Rodriguez







 
 
STATE OF ARIZONA                   )
           )ss.
COUNTY OF MOHAVE                )


On March 31, 2011, before me, a duly commissioned Notary Public for said state,
duly commissioned and sworn, personally appeared Frank L. Hillemeyer, proved to
me on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same.
Attached to Mining Lease


IN WITNESS WHEREOF, I have set my hand and affixed my official seal the day and
year in this certificate first above written.


 

  /s/ Lisa Fass                                                  

 


[Seal]



Page 12 of 12
 
 

--------------------------------------------------------------------------------

 
